Citation Nr: 0713856	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  02-20 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active service from July 1980 to March 2001.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted the veteran's claim for service 
connection for DDD and assigned a 10 percent initial rating.  
After the veteran appealed for a higher rating, a Decision 
Review Officer (DRO) in Roanoke, Virginia, where the 
veteran's case had been transferred, increased the evaluation 
to 20 percent in a January 2003 decision and supplemental 
statement of the case (SSOC), effective the day after his 
retirement from active service.  In a January 2003 letter, 
the veteran asked for an even higher rating.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be 
seeking the maximum possible rating unless he expressly 
indicates otherwise).

The veteran indicated on his substantive appeal (VA Form 9) 
that he wanted a Travel Board Hearing.  But in an April 2006 
statement he withdrew the request.  See 38 C.F.R. § 20.704(e) 
(2006).

The April 2001 rating decision deferred the veteran's claim 
for service connection for a bilateral hearing loss.  A July 
2002 rating decision granted service connection with a zero 
percent (non-compensable) evaluation and, because of his 
assertions therein, his November 2002 VA Form 9 was also 
accepted by the RO as a notice of disagreement (NOD) with the 
evaluation.  A Statement of the Case (SOC) was issued in June 
2003, and it was mailed to the address of record provided by 
the veteran in January 2003.  He did not notify the RO of a 
different address until November 2003.  The claims file 
reflects no record of the SOC having been returned by the 
U.S. Postal Service as undeliverable.  Neither is there any 
record of the veteran having submitted a VA Form 9 or 
equivalent substitute in response to the SOC within 60 days.  
See 38 C.F.R. § 20.302(b) (2006).



The veteran informed the RO in a December 2003 statement that 
he no longer desired a Travel Board hearing on his hearing 
loss claim.  A May 2004 RO letter informed him that his 
apparent effort to perfect his appeal of the hearing loss 
claim was untimely and of his right to appeal that 
determination.  See 38 C.F.R. § 19.36 (2006).  A fair and 
liberal reading of the veteran's June 2004 response indicates 
that he agreed with the RO, and that he did not intend the 
letter as a NOD with the determination of untimeliness.  
Thus, the issue of the initial rating of the bilateral 
hearing loss is not before the Board and will not be 
discussed in this decision.  See 38 C.F.R. § 20.200 (2006).  
And neither does the letter suggest a desire to file a claim 
for an increased rating; so, the Board is not referring it to 
the RO.  

This case was Remanded by the Board through the Appeals 
Management Center (AMC) in December 2004 to provide the 
veteran with due process and to develop additional medical 
evidence.  The AMC complied with that remand, but the case 
again required remand in March 2006.  The AMC completed the 
directed development to the extent deemed possible and 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The veteran's low back disability manifests with mild but 
painful limitation of motion (LOM), mild degenerative disc 
space changes at L3-L4 through L5-S1, with disc protrusion 
and nerve root impingement at L4, but without sciatica or 
radiculopathy, and a compression fracture and mild deformity 
at T-12.




CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
requirements are met for a higher 30 percent rating, but no 
greater, for the DDD in his lumbar spine with demonstrable 
vertebral deformity.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.59 (2006), § 4.71a, 
Diagnostic Code 5285-5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 
and Supp. 2006), and the implementing VA regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  To the extent possible, the notice must be provided 
to a claimant before the initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(in this case, the RO).  Id; see also Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, the VCAA notice 
requirements may be satisfied if any errors in the timing or 
content of the notice are not prejudicial to the claimant.  
Id.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, 20 Vet. App. 537 (2006), aff'd sub nom. 
Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007); 
and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a SOC or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

In this case, a January 2002 RO letter provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate his initial, underlying claims for service 
connection, as well as what information and evidence he 
needed to submit, what information and evidence would be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that was relevant to his claims.

In the Dingess/Hartman decision, the Court indicated that 
"[i]n cases were service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated - it has been proven."  The Court went 
on to note that when, as here, a claim has been proven, the 
purpose of section 5103(a) notice has been satisfied and 
notice under its provision is no longer applicable.  
Nonetheless, pursuant to the March 2006 remand, in a March 
2006 VCAA-Dingess/Hartman letter, the AMC informed him of the 
evidence needed to support a higher rating and how downstream 
disability ratings and effective dates are assigned and the 
type evidence impacting those determinations.  Moreover, the 
January 2007 SSOC reflects the RO's readjudication of the 
claim after providing that notice.  Thus, all notice 
requirements were met.  38 U.S.C.A. § 5103(a), 5104, 7105; 
see Dingess/Hartman, 19 Vet. App. at 493.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, and the VA treatment records from the 
facilities identified by the veteran.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, as reflected in his January 
2007 response to the January 2007 SSOC.  There is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to him.  Thus, any such error is 
harmless and does not prohibit consideration of his appeal on 
the merits at this juncture.  See Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, as already alluded to, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply when the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability, as is the case with the veteran's lumbar spine 
and left knee disorders.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found - a practice known as 
"staged" ratings.  Fenderson, 12 Vet. App. At 126.

The veteran's claim for service connection was received prior 
to the initial change in the spine rating criteria.  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran may be 
entitled to resolution of his claim under the criteria that 
are to his advantage.  The old rating criteria may be applied 
throughout the period of the appeal, if they are more 
favorable to the veteran.  New rating criteria, however, may 
be applied only from the effective date of the change 
forward, unless the regulatory change specifically permits 
retroactive application.  38 U.S.C.A. § 5110(g); VA O.G.C. 
Prec. Op. No. 7-2003 (Nov. 19, 2003); VA O.G.C. Prec. Op. No. 
3-2000 (April 10, 2000).

The RO informed the veteran of all versions of the rating 
criteria either in the SOC or a SSOC and considered his claim 
under all of the criteria.  Thus, the Board may do likewise 
in reviewing his appeal.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Historically, in January 2000-approximately one year prior 
to his retirement from active service, the veteran presented 
with complaints of low back pain.  He told the examiner that 
he performed a nine-mile road march three-weeks earlier, and 
he had been doing strenuous physical training since the 
march.  He was extremely stiff in the morning, and his back 
did not loosen up until around 10:00 a.m.  The only positive 
finding of the examination was bilateral tenderness to 
palpation around the paraspinal muscles, and the examiner's 
assessment was low back pain.

At his February 2002 pre-retirement VA discharge examination, 
the veteran told the examiner that his back pain occurred 
every nine months and lasted from 7 to 10 days.  He described 
his pain as marked in the morning on rising but it improved 
with stretching.  He also described back pain so severe that 
it caused difficulty in donning and doffing his clothing, and 
he avoided repetitive forward flexion activities.

The examiner observed the veteran to have normal posture and 
gait.  ROM testing revealed full ROM with low back pain on 
forward flexion and backwards extension precipitated by 
positive straight leg raising and tenderness to palpation 
along the right sacroiliac region.  X-rays of the lumbar 
spine were read as having shown no acute bony pathology or 
evidence of paraspinal mass but disc space narrowing at L5-
S1.  The examiner diagnosed disc space narrowing.

The April 2001 rating decision reflects that the veteran's 
back disability was considered under Diagnostic Code 5293 for 
mild intervertebral disc syndrome (IDS) and rated as 10 
percent disabling.  In light of the fact that the January 
2003 DRO's decision allowed the increase from 10 percent to 
20 percent retroactively from the veteran's retirement, the 
Board need only decide if the veteran's low back has 
manifested at a higher rate at any time during the appeal 
period.  See Fenderson, supra.  As explained below, the Board 
finds that the veteran's disability has not manifested at 
rate higher than 30 percent during the appeal period.  
Further, the Board finds that the pre-September 23, 2002, 
criteria are more favorable to the veteran, and they will be 
applied throughout the entire appeal period.

At the time of that rating decision, the rating criteria for 
IDS provided for a 60 percent evaluation if the symptoms are 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of the diseased disc, with little 
intermittent relief.  A 40 percent evaluation applies if 
symptoms are severe, with recurring attacks and intermittent 
relief.  A 20 percent rating for moderate, recurring, 
attacks, and 10 percent for mild symptoms.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2001).

The Board finds that, in light of the findings on examination 
set forth above, the veteran's back symptomatology more 
nearly approximated moderate IDS and a 20 percent rating.  
38 C.F.R. § 4.7.  The veteran's primary symptoms were the L5-
S1 disc space narrowing and painful but normal motion but 
without any neurological symptoms.  Thus, except for the 
deformity, which will be discussed below, there is no basis 
for a rating higher than 20 percent.  Id.

The outpatient treatment records reflect the veteran's 
recurrent visits for complaints of chronic low back pain 
later in 2001.  A December 2001 radiology note reflects that 
X-rays of the spine and pelvis showed a minimal compression 
deformity in the T12 body of undetermined age, and clinical 
correlation was suggested.  Further, the outpatient treatment 
records show the veteran started to manifest increased 
symptoms, including neurological symptoms, around April 2002.

A May 2002 note of two-weeks later records the start of a 
flare-up, which was the basis for the DRO's January 2003 
decision.  His posture was erect and his gait was slow but 
steady and coordinated.  Examination revealed no vertebral or 
muscle tenderness, and the veteran was able to forward bend 
within normal limits to knee extension.  Lateral rotation, 
heel-toe walk, and straight leg raising  were all within 
normal limits.  Deep tendon reflexes on the right were 
assessed as sluggish but normal on the left.  Babinski's sign 
was negative.

In June 2002, he was complaining of back pain which radiated 
to both lower extremities.  He was actively employed full 
time as a security officer, and he used over-the-counter 
medications for relief.  The June 2002 VA orthopedic note 
reflects that the veteran ambulated without any external 
support and his gait was unremarkable.  Examination revealed 
no muscle spasms but the veteran exhibited muscle guarding 
secondary to pain.  ROM revealed forward flexion to 65 to 70 
degrees and passive lateral bending to 25 degrees.  Straight 
leg raising was positive on the left.  Sensation to light 
touch was grossly preserved but reflexes were depressed 
symmetrically but with good strengths of the toe extensors.

An MRI examination showed a herniated disc at L5-S1 with 
impingement of the nerve root on the left along with facet 
arthropathy.  The veteran was given literature for proper 
care.  A September 2002 VA radiology report, however, showed 
a slight anterior wedging at T12.

The veteran was afforded another VA examination in December 
2002.  The RO asked the examiner to comment on the likelihood 
that the T12 compression deformity was etiologically related 
to the DDD at L5-S1.  He told the fee-basis examiner that the 
pain sometimes radiated down his left leg and he sometimes 
had decreased motion of his back, but he denied any bowel or 
bladder involvement.  He had been treated with Motrin, 
Naproxen, Flexeril, exercises, heat and massage.  But he 
could not exercise the way he used to, he had lost 20 pounds 
of muscle tone, and his pain some times awakened him at 
night.

Physical examination revealed normal straight leg raising on 
both sides, normal tone and power in both legs, and normal 
pain and touch on both sides.  There was local tenderness of 
the lumbosacral spine, and ROM was full but painful.  In 
response to the RO request for a nexus opinion on the T12 
deformity, the examiner observed that, the veteran's history 
and medical records suggested no reason to suspect a separate 
trauma that involved just the T12 vertebra.  So, she opined 
that it was more likely than not that it was related to the 
lumbar spine DDD, and it all seemed to be one process.

The January 2003 rating decision reflects that the DRO 
granted the increase to 20 percent under the pre-September 
23, 2002, criteria.  That decision, however, does appear to 
have addressed the veteran's T12 deformity, although the fee-
basis examiner opined it was etiologically related.

Under the prior criteria, residuals of vertebral fractures 
were rated under Diagnostic Code 5285.  See 38 C.F.R. § 4.71a 
(2002).  A 100 percent rating was warranted for residuals 
with cord involvement, bedridden, or requiring leg braces.  A 
60 percent rating was warranted for residuals without cord 
involvement, but with abnormal mobility requiring a neck 
brace (jury mast).  The regulation stated that in other cases 
residuals were to be rated in accordance with definite LOM or 
muscle spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  Id.

As stated above, the X-ray report described the T12 deformity 
as minimal, which appears consistent with the absence of any 
evidence the veteran has manifested injury to his spinal cord 
or that the deformity requires him to use leg braces.  This 
means that any consideration of his T12 pathology as part of 
his L5-S1 residuals are rated on the basis of any resulting 
LOM.

Although the veteran is rated under Diagnostic Code 5293 for 
IDS, the General Counsel, VA, has interpreted the applicable 
regulations to mean that the rating criteria for IDS address 
orthopedic symptoms such as LOM as well as neurological 
symptoms.  See VA O.G.C. Prec. Op. No. 36-97 (December 12, 
1997), 63 Fed. Reg. 31262 (1998).  And specifically where 
Diagnostic Code 5285 is in issue, VA's General Counsel has 
interpreted Diagnostic Code 5285 as requiring definite LOM, 
compensable or noncompensable to meet the requirement for the 
additional 10 percent for demonstrable deformity.  See VA 
O.G.C. Prec. Op. No. 3-2006 (June 23, 2006), 72 Fed. Reg. 
5802 (2007).

The Board finds that, while the veteran did not consistently 
manifest LOM, the medical record shows that his ROM was 
consistently painful, as it still is, as reflected in the 
December 2005 examination report.  Thus, the Board finds 
that, affording the veteran all available reasonable doubt, 
his low back disability approximates, if not meets, the 
criteria for the additional 10 percent for LOM with a 
demonstrable deformity.  38 C.F.R. §§ 4.3, 4.7, 4.40, (2006), 
§ 4.71a, Diagnostic Code 5285 (2002); see DeLuca, 8 Vet. App. 
202.

The Board has reviewed the veteran's several written 
submissions to the effect that his back pain has grown 
increasingly severe-so much so, that one of his statements 
suggested death as preferable to the pain he described, and 
that his symptoms had rendered it difficult for him to 
continue working.  The Board acknowledges the veteran's 
claimed symptoms, but the rating criteria address the degree 
of functional loss, including that due to pain.  See 
38 C.F.R. § 4.40.  While the evidence confirms the veteran's 
persistent complaints of pain, the objective clinical 
evidence shows that, throughout the appeal period, the actual 
functional loss due to his pain has not surpassed the level 
of moderate IDS and the 20 percent rating plus the 10 percent 
for the deformity.  38 C.F.R. § 4.7.

VA neurosurgery outpatient records of September 2002 reflect 
that surgery was considered as part of the veteran's 
treatment to relieve his symptoms.  That note records that 
the veteran described radiating pain down to the back of his 
legs.  His gait was slightly abnormal and he walked slightly 
hunched over, as that provided more comfort.  Examination, 
however, revealed full strength in his lower extremities and 
his straight leg raising was normal bilaterally.  The 
examiner considered the prospect of abnormal movement of the 
spine, but there is no subsequent evidence of that pathology 
having developed.  The note reflects that a back brace was 
suggested as part of the conservative treatment.

Thus, the evidence shows that the veteran's symptoms have 
indeed waxed and waned, but not to where they approximate a 
rating higher than 20 percent under Diagnostic Code 5293.  
The veteran continued to work full time, including in Saudi 
Arabia and Kosovo.  The most recent examination of record 
shows this state of affairs has not changed, though he is 
prone to exacerbations of his symptoms.

Early 2006 treatment notes reflect that the veteran explained 
that his back pain sometimes brought him to the brink of 
tears, and he was taking as many as 15 aspirins a day.  The 
VA providers strongly suggested that he use non-aspirin for 
pain relief.  A March 2006 note reflects that the veteran 
refused referrals for physical therapy and pain management.

The November 2006 examination report reflects that the 
veteran told the examiner that he had finally stopped hurting 
constantly and he no longer needed continuous analgesics.  He 
stated that he just quit doing things that caused him pain, 
and he was afraid to again start exercising.  He told the 
examiner that he was not currently working, as he was a full-
time student in a VA vocation and rehabilitation plan.

Physical examination revealed normal station and gait, and he 
could walk on heels and toes without low back pain.  There 
was no percussion tenderness, and his lumbar spine 
demonstrated full ROM with only mild low back pain.  Forward 
flexion was to 105 to 110 degrees.  Straight leg raising was 
negative on the left but positive on the right at 85 degrees.  
LaSegue's and Godlwaith's tests, however, were both negative.  
Neurologically, Romberg's test was negative, he could tandem 
walk, and deep tendon reflexes were 1+ throughout, with 
downgoing toes.  Motor strength was 5/5 in all distal muscle 
groups of upper and lower extremities, and sensory was intact 
distally in upper and lower extremities to 2-point 
discrimination, vibration and position.  The examiner noted 
an April 2006 MRI which showed disc space changes at L3-L4 
and L5-S1, as well as a left disc protrusion with possible 
mild impingement of the S1 nerve root.  There also was a 
protrusion at L4-L5 with significant impingement of the right 
L4 nerve root but no significant central canal stenosis.

The examiner diagnosed DDD without sciatica or radiculopathy, 
and he noted that the veteran had improved over the last 
year.  He also observed that the MRI showed multi-level disc 
disease consistent with the veteran's military, smoking, and 
obesity history.

The preponderance of the evidence shows that the veteran's 
low back disorder has manifested at no more than the 30 
percent rate throughout the appeal period.  While his 
recurring symptoms have at times included neurological 
symptoms, the Board finds that they have not exceeded those 
of moderate IDS.  38 C.F.R. § 4.7.  None of the medical 
evidence has documented significant weakness or atrophy in 
the lower extremities, the absence of reflexes or sensory 
perception, or even lumbosacral spasm.  And at no time has 
the veteran's back manifested more than mild LOM, or moderate 
when his pain is considered.  38 C.F.R. §§ 4.7, 4.40, 4.59.

Now, to assure the veteran fully understands the reasons and 
bases of this decision, the Board will discuss further why 
the veteran was best served by applying the pre-September 
2002 rating criteria throughout the entire rating period.

The initial change of the rating criteria which was effective 
September 23, 2002, and only affected the rating criteria for 
IDS.  See 67 Fed. Reg. 54345, 54349 (August 22, 2002).  Under 
those criteria, IDS is rated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5293 (September 23, 2002).  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to IVS that requires bed rest prescribed by 
a physician and treatment by a physician.  Id., Note 1.  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id., Note 2.

There is no evidence of the veteran having experienced any 
incapacitating episodes as defined by the criteria.  Further, 
it is readily apparent that the veteran would not have fared 
better under these criteria, as his neurological symptoms 
have been non-existent to mild.  Further, his orthopedic 
symptomatology would have met or approximated on average 10 
percent.  For example, the prior criteria for spine LOM 
provided for a 40 percent rating for severe LOM, 20 percent 
for moderate LOM, and 10 percent for slight.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  As already discussed, 
the veteran's back generally manifested full ROM, albeit 
painful.  Thus he would have approximated slight or moderate 
LOM.  So, even assuming 20 percent for moderate lumbar spine 
LOM, his neurological symptoms would have added no more than 
10 percent.

The medical evidence of sluggish reflexes in the lower 
extremities would have been considered under the rating 
criteria for peripheral nerves.  Those criteria provide that 
where the involvement is wholly sensory, the rating should be 
mild or, at the most, moderate.  Mild incomplete paralysis of 
the sciatic nerve warrants a rating of 10 percent, moderate 
incomplete paralysis, 20 percent, and moderately severe, 40 
percent.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006).  
In 2002, the veteran's symptoms included sluggish or some 
decrease in his lower extremity reflexes.  There was no other 
positive finding.  That symptomatology would at most 
approximate a 10 percent rating.  So, added to the assumed 20 
percent for moderate LOM, the rating is still 30 percent.  
Plus, these criteria would not reach back further than 
September 23, 2002, the effective date of the initial change.

And neither would the evidence produce a different result 
under Diagnostic Code 5295 for lumbosacral strain.  Under the 
old criteria for rating a lumbosacral strain under Diagnostic 
Code 5295, a strain with only slight subjective symptoms 
warranted a 0 percent rating; a strain with characteristic 
pain on motion warranted a 10 percent rating; a strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position warranted a 20 
percent rating; and a severe strain with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion warranted a 40 
percent rating.  38 C.F.R. § 4.71a (2002).

As already shown by the evidence, the veteran's back has 
manifested few of the symptoms rated by Diagnostic Code 5295.  
There is no evidence of spinal muscle spasms on extreme 
forward bending, or loss of lateral spine motion.  See id.

The current spine criteria rates IDS the same as the 
September 23, 2002, criteria.  The current spine rating 
criteria went into effect September 26, 2003.  In addition to 
providing specific values for ROM of the cervical and 
thoracolumbar (thoracic and lumbar) spine, the revised 
criteria also redesignated the diagnostic codes.  See 
38 C.F.R. § 4.71a, Plate V; Diagnostic Codes 5235-5243 
(2006).

Under the current criteria, the General Rating Formula for 
Diseases and Injuries of the Spine is used to evaluate 
lumbosacral strain under Diagnostic Code 5237.  With or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 20 percent rating applies 
if forward flexion of the thoracolumbar spine is greater than 
30 degrees but not greater than 60 degrees; or, if the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if the disability is manifested 
by muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  For forward flexion 
of the thoracolumbar spine of greater than 60 degrees but not 
greater than 85 degrees; or, a combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, a 10 percent rating applies.  38 
C.F.R. § 4.71a (2006).

It is readily apparent the current criteria are less 
favorable to the veteran than the prior criteria, as his low 
back disability would warrant no more than a 10 percent 
rating under these revised standards for the chronic 
orthopedic manifestations (so less than the 30 percent he is 
receiving as a result of this decision), and there would be 
no additional 10 percent for the T12 deformity.  And that it 
is why the Board applied the prior criteria throughout the 
entire appeal period.

Thus, the preponderance of the evidence shows the veteran's 
lumbar spine disability to more nearly approximate a 30 
percent rating, and it has manifested at that rate throughout 
the appeal period.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.59 
(2006), § 4.71a, Diagnostic Code 5285-5293 (2001).  Since, 
for these reasons and bases, the preponderance of the 
evidence is against a higher rating, the veteran has received 
the benefit of all reasonable doubt where merited.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

A higher 30 percent rating is granted for DDD of the lumbar 
spine with demonstrable vertebral deformity, subject to the 
laws and regulations governing the payment of VA 
compensation.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


